EXHIBIT 10.3
 
ACCEPTANCE AND WAIVER


Reference is hereby made to that certain Agreement and Plan of Merger (the
“Agreement”) dated as of June 1, 2011 among China Youth Media, Inc., China Youth
Media Merger Sub, Inc., and Midwest Energy Emissions Corp. (the “Company”).


The undersigned hereby accepts the delivery of (a) the audited balance sheets of
the Company as of December 31, 2009 and 2010 and the related audited statements
of income, statements of cash flows and changes in stockholders’ equity for the
years then ended, and the notes relating thereto, and (b) the unaudited balance
sheets of the Company as of April 30, 2011, and the related unaudited statements
of income, statements of cash flows and changes in stockholders’ equity for the
four month periods ended April 30, 2011 and 2010, and the notes relating
thereto, in full compliance of the requirements set forth in Section 7.8 of the
Agreement, and hereby waives any other condition in the Agreement contrary
thereto.


Dated as of June 21, 2011   
 

 
CHINA YOUTH MEDIA, INC.,
            By:
/S/Jay Rifkin
    Name: 
Title: 
Jay Rifkin
Chief Executive Officer
 
   
CHINA YOUTH MEDIA MERGER SUB, INC.,

    By:
/S/Jay Rifkin
    Name: 
Title:
Jay Rifkin
Chief Executive Officer
         

 